Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 5/24/2019 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Abstract
The abstract of the disclosure is objected to.  The abstract should be limited to a single paragraph within the range of 50 to 150 words in length. Correction is required. 
See MPEP § 608.01(b) for guidelines for the preparation of patent abstracts.

Claim Objections
Claim 11 is objected to because of the following informalities:  The usage of “the a” in line 1 is improper.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 1-9, and 11-17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the 
Claims 6 and 12 recite the limitation “the planner” in line 1. There is insufficient antecedent basis for this limitation in the claim.
Claim 7 recites the limitation “the behavior of the convoy” in line 1. There is insufficient antecedent basis for this limitation in the claim.
Claim 8 and 9 recite the limitation “errors in the odometry” in line 1. There is insufficient antecedent basis for this limitation in the claim.
Claim 9 recites the limitations “the odometry” and “inertial and visual odometry” in line 2. There is insufficient antecedent basis for this limitation in the claim.
Claim 11 recites the limitations “a different much lower cost” in line 1 and “the shared ‘deformable’ obstacles” in line 2. There is insufficient antecedent basis for these limitations in the claim.
Claim 12 recites the limitation “these lower costs” in line 1. There is insufficient antecedent basis for this limitation in the claim.
Claim 13 recites the limitation “the navigation errors” in line 1. There is insufficient antecedent basis for this limitation in the claim.
Claim 14 recites the limitation “the navigation errors information” in line 1 and “the predicted odometry errors” in line 2. There is insufficient antecedent basis for these limitations in the claim.
Claim 9 recites limitation “the odometry and the inertial and visual odometry” in line 2.  It is not clear what kind of odometry “the odometry” is in relationship to “the inertial and visual odometry.”
deformable” in claims 1 (line 1), 2 (line 1), 3 (line 1), 4 (line 2), 5 (line 1), 6 (line 2), 11 (line 2), 12 (line 2), 15 (line 2), 16 (line 1), and 17 (line 1) is a relative term which renders the claim indefinite.  The term “deformable” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  
The term “improved” in claim 7 (line 1) is a relative term which renders the claim indefinite.  The term “improved” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  
The term “much lower cost” in claim 11 (line 1) is a relative term which renders the claim indefinite.  The term “much lower cost” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  
The term “these lower costs” in claim 12 (line 1) is a relative term which renders the claim indefinite.  The term “lower cost” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  
Claim 13 recites limitation “terrain slippage” in line 2.  It is unclear what is meant by “terrain slippage.”  “Terrain slippage” will be interpreted as terrain causing loss of tire traction.
The term “improve” in claim 14 (line 2) is a relative term which renders the claim indefinite.  The term “improve” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  
Claim 14 recites limitation “localization” line 3.  It is unclear what is meant by “localization” in the claim.  “Localization” will be interpreted as “positioning.”
The term “non-deformable” in claim 16 (line 2) is a relative term which renders the claim indefinite.  The term “non-deformable” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-7, and 10-13 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Arcos (WO2018007330A1).
Regarding claim 1, Arcos discloses, a system comprising a lead autonomous vehicle and following autonomous vehicles traversing "deformable" terrain or "deformable" obstacles (Arcos: [Pg 13, Ln 13-15] describes a convoy of leading vehicle with one or more trailing vehicles traversing off-road terrain. [Pg 38, Ln 19-21] states usage with autonomous vehicles.).
Regarding claim 2, Arcos discloses the invention as in claim 1 above, including, the "deformable" terrain includes vegetation, or weeds, or tree limbs (Arcos: [Pg 33, Ln 25-28] describes grass classified by the vehicle.).
Regarding claim 3, Arcos discloses the invention as in claim 1 above, including, the "deformable" obstacles include dirt and mud (Arcos: [Pg 33, Ln 25-28] describes mud and ruts classified by the vehicle. It is inherent that mud includes dirt.).
Regarding claim 4, Arcos discloses the invention as in claim 1 above, including, the following autonomous vehicles classifies the "deformable" obstacles that are driven through by the lead autonomous vehicle (Arcos: [Pg 33, Ln 25-28] describes mud and ruts as terrain types classified by the vehicle described in [Pg 33 Ln 30-Pg 34, Ln 4].).
Regarding claim 5, Arcos discloses the invention as in claim 1 above, including, the "deformable" obstacles are shared between the lead autonomous vehicle and the following autonomous vehicles (Arcos: [Pg 2, Ln 23-30] describes data about obstacles being shared between leading vehicle with trailing vehicles.).
Regarding claim 6, Arcos discloses the invention as in claim 1 above, including, the planner in the following autonomous vehicles drive through the "deformable" obstacles as classified by the leader (Arcos: [Pg 13, Ln 13-15 describes a convoy consisting of leading and trailing vehicles that drive through off-road terrain as shown on Fig 1.).
Regarding claim 7, Arcos discloses the invention as in claim 1 above, including, the behavior of the convoy is improved in the presence of vegetation in the road or by the side of the road or on trails or narrow unimproved roads or cross-country roads (Arcos: [Pg 33, Ln 25-28] describes the vehicle being able to classify various terrain types such as grass, and [Pg 35, Ln 16-25] describes difficulty rating based on detected terrain, and [Pg 2, Ln 23-30] describes sharing the difficulty rating between vehicles in the convoy. Intended use).
Regarding claim 10, Arcos discloses the invention as in claim 1 above, including, the behavior in the following autonomous vehicles may preclude them from creating accelerations 
Regarding claim 11, Arcos discloses the invention as in claim 1 above, including, the a different much lower cost is assigned to traversing the shared "deformable" obstacles (Arcos: [Pg 35, Ln 8-27] describes determining difficulty of the terrain type, and assigning a terrain difficulty value (cost) for different terrains including snow or grass.).
Regarding claim 12, Arcos discloses the invention as in claim 1 above, including, the planner uses these lower costs and plans trajectories through the deformable obstacles if needed (Arcos: [Pg 5, Ln 1-9] describes terrain difficulty rating used for route planning.).
Regarding claim 13, Arcos discloses the invention as in claim 1 above, including, the navigation errors are shared between the lead autonomous vehicle and the following autonomous vehicles due to terrain slippage (Arcos: [Pg 21, Ln 23-Pg 22, Ln 2] describes identifying slip events based on acceleration observed. [Pg 2, Ln 23-30] describes event data being shared between leading vehicle with trailing vehicles for obstacle avoidance.). 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 8 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Arcos (WO2018007330A1) in view of Mueck (US20190130754).
Regarding claim 8, Arcos discloses the invention as in claim 1 above.
Arcos does not disclose, the errors in odometry are recorded by the lead autonomous vehicle and the following autonomous vehicles are notified that similar problems will occur.
Mueck discloses, the errors in odometry are recorded by the lead autonomous vehicle and the following autonomous vehicles are notified that similar problems will occur (Muek: [0047] describes various sensors in the vehicle such as speedometer, odometers, accelerometer, gyroscopes. [0048] describes vehicles platooning, and the platoon obtaining information from the leading vehicle. [0045] describes transmitting an error messages to other vehicles due to impaired sensor data.).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Arcos with the teachings of Muek, in order to provide a method for sharing sensor information among vehicles with improved usage of bandwidth.
Regarding claim 14, Arcos discloses the invention as in claim 1 above.
Arcos does not disclose, the navigation errors information gained is used to feed forward the predicted odometry errors of the following autonomous vehicles and improve overall localization.
 Muek discloses, the navigation errors information gained is used to feed forward the predicted odometry errors of the following autonomous vehicles and improve overall localization (Muek: [0047] describes various sensors in the vehicle such as speedometer, odometers, accelerometer, gyroscopes. [0048] describes vehicles platooning, and the platoon obtaining information from the leading vehicle. [0045] describes transmitting an error messages to other vehicles due to impaired sensor data.).
.

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Arcos (WO2018007330A1) in view of Wang (US20160046021).
Regarding claim 9, Arcos discloses the invention as in claim 1 above.
Arcos does not disclose, the errors in odometry are sensed by discrepancies between the odometry and the inertial and visual odometry.
Wang discloses, the errors in odometry are sensed by discrepancies between the odometry and the inertial and visual odometry (Wang: [0245] describes correcting errors between the wheel based odometry with visual odometry.).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Arcos with the teachings of Wang, in order to provide a method for automatic guided vehicle that utilizes multiple sensors for improved odometry accuracy.

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Arcos (WO2018007330A1) in view of Whittaker (US20080059007).
Regarding claim 15, Arcos discloses the invention as in claim 1 above.
Arcos does not disclose, the following autonomous vehicles traverses the "deformable" terrain or "deformable" obstacles at a speed based on the speed of the lead autonomous vehicle.

It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Arcos with the teachings of Whittaker, in order to provide a method for vehicle convoys with the benefit of a master convoy control system.

Claims 16 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Arcos (WO2018007330A1) in view of Lu (US20180126992).
Regarding claim 16, Arcos discloses the invention as in claim 1 above.
Arcos does not disclose, the lead autonomous vehicle traverses a "deformable" obstacle and then avoids a non-deformable obstacle.
Lu discloses, the lead autonomous vehicle traverses a "deformable" obstacle and then avoids a non-deformable obstacle (Lu: [0011] describes an autonomous vehicle that senses environmental obstacles and determines if the vehicle can transverse the environmental obstacle.).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Arcos with the teachings of Lu, in order to provide a method for an off-road vehicle with the benefit of a fully active suspension system.
Regarding claim 17, Arcos discloses the invention as in claim 1 above.
Arcos does not disclose, the lead autonomous vehicle traverses a "deformable" terrain and then avoids a non-deformable obstacle.
Lu discloses, the lead autonomous vehicle traverses a "deformable" terrain and then avoids a non-deformable obstacle (Lu: [0011] describes an autonomous vehicle that senses environmental obstacles and determines if the vehicle can transvers the environmental obstacle.).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Arcos with the teachings of Lu, in order to provide a method for an off-road vehicle with the benefit of a fully active suspension system.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAUL PARK whose telephone number is (571)272-3777.  The examiner can normally be reached on 10am - 8:30pm Tu/Th & 9am - 7:30pm W/F EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christian Chace can be reached on (571) 272-4190.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/P.P./            Examiner, Art Unit 3665                                                                                                                                                                                            /CHRISTIAN CHACE/Supervisory Patent Examiner, Art Unit 3665